                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION


UNITED STATES OF AMERICA,

            Plaintiff,

      v.                                              Case No. 19-CR-201

MASON BEAUDRY,

            Defendant.


    DEFENDANT’S MOTION TO ADJOURN SENTENCING HEARING




      The defendant, Mason Beaudry, by and through undersigned counsel,

respectfully requests the Court adjourn the sentencing hearing currently set for

Monday, June 29, 2020 at 10:30 a.m, based on the General Order 20-11 which

adjourns all in person court appearances until after July 1, 2020. In support, Mr.

Beaudry states the following:

      1.    Mr. Beaudry is charged in one count of a two count indictment with

possession of a firearm by a convicted felon in violation of 18 U.S.C. '' 922(g)(1)

and 924(a)(2).

      2.    Mr. Beaudry made his initial appearance and was arraigned on that

count on November 19, 2019. He was released on a signature bond with all

standard conditions and the following special conditions: report to pretrial

        Case 1:19-cr-00201-WCG Filed 06/17/20 Page 1 of 3 Document 24
services as directed; avoid all contact with co-defendant, Juan Cardenas; do not

possess a firearm; and, substance abuse testing and treatment as determined by

pretrial services. To counsel’s knowledge, Mr. Beaudry has been compliant with

conditions of release.

      3.     Mr. Beaudry wants to have an in person sentencing hearing. Further,

counsel and Mr. Beaudry have not discussed his Pre-Sentence Investigation Report

in detail as it was mailed but never received by Mr. Beaudry. Counsel intends to

send another one tomorrow as well as one via email but counsel is requesting

additional time to review it to determine if any objections need to be filed. Counsel

prefers doing that in person at the beginning of July when her office re-opens. For

that reason, counsel is requesting Mr. Beaudry’s sentencing hearing be adjourned

until the end of July/beginning of August.

      4.     Counsel also communicated with Assistant United States Attorney

Daniel Humble and he has no objection to this request.

      THEREFORE, on the above grounds, Mason Beaudry respectfully requests

that his sentencing hearing currently set for June 29, 2020, be adjourned until the

end of July/beginning of August.

             Dated at Green Bay, Wisconsin, this 17th day of June, 2020.




                                                                FEDERAL DEFENDER SERVICES
                                                                       OF WISCONSIN, INC.
                                         2

        Case 1:19-cr-00201-WCG Filed 06/17/20 Page 2 of 3 Document 24
                                                            Respectfully submitted,

                                                            s/ Krista Halla-Valdes
                                                            Krista Halla-Valdes, FL Bar #073369
                                                            Attorney for Mason Beaudry
                                                            Federal Defender Services of Wisconsin, Inc.
                                                            801 E. Walnut Street, Second Floor
                                                            Green Bay, Wisconsin 54301-4401
                                                            Tel: 920-430-9900
                                                            Fax: 920-430-9901
                                                            krista_halla-valdes@fd.org


D:\CASES-OPEN\A-B\BEAUDRY, MASON O. - 20-023\PRE-TRIAL\MOTION TO ADJOURN SENT FINAL.DOCX




                                                                                           FEDERAL DEFENDER SERVICES
                                                                                                  OF WISCONSIN, INC.
                                                                 3

            Case 1:19-cr-00201-WCG Filed 06/17/20 Page 3 of 3 Document 24
